 

 

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

 

UNITED STATES OF AMERICA,

1 Some be % “ an
: : TAG 43g con on ; . ? Q) =GR
Plaintiff, Ay fine oe OF. ao rang ON BY

a t At ed

 

v. ous ce CageNo. 20-Cr-
[21 U.S.C. §§ 841(a)(1) & (b)(1)(B); 18
U.S.C. §§ 922(g)(1), 924(a)(2) &

 

 

924(c)(1)(A)@)]
STEVEN SHAW,
Defendant.
INDICTMENT
COUNT ONE

THE GRAND JURY CHARGES THAT:

1. On or about February 12, 2020, in the State and Eastern District of Wisconsin,
STEVEN SHAW

knowingly and intentionally possessed with intent to distribute a controlled substance, in violation of Title

21, United States Code, Section 841(a)(1).

2. The offense involved 500 grams or more of a mixture and substance containing

methamphetamine, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Section 841(b)(1)(A).

Case 2:20-cr-00055-JPS_ Filed 03/03/20 Page 1of4 Document 1

 
 

 

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:

1. On or about February 12, 2020, in the State and Eastern District of Wisconsin,

STEVEN SHAW,
knowing he previously had been convicted of a crime punishable by imprisonment for a term exceeding
one year, knowingly possessed a firearm which, prior to his possession of it, had been transported in
interstate commerce, the possession of which was therefore in and affecting commerce.
2. The firearm is more fully described as a Rock Island .38 caliber revolver bearing Serial
Number RIA2089138.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Case 2:20-cr-00055-JPS_ Filed 93/03/20 Page 2 of 4 Document 1

 
 

 

COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
1. On or about February 12, 2020, in the State and Eastern District of Wisconsin,
STEVEN SHAW
knowingly possessed a firearm in furtherance of the drug trafficking offense charged in Count One.
2. The firearm is more fully described as a Rock Island .38 caliber revolver bearing Serial
Number RJA2089138.

All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

Case 2:20-cr-00055-JPS_ Filed 93/03/20 Page 3 of 4 Document 1

 
 

 

FORFEITURE NOTICE

1. Upon conviction of the controlled substance offense alleged in Count One of this Indictment,
the defendant shall forfeit to the United States pursuant to Title 21, United States Code, Section 853, any
property constituting, or derived from, proceeds obtained, directly or indirectly, as a result of the violation
and any property used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of the offense. The properties subject to forfeiture include, but are not limited to, a sum of
money representing the amount of proceeds obtained as a result of the offense charged in Count One of this
Indictment.

2. Upon conviction of the offenses in violation of Title 18, United States Code, Sections
922(g)(1) and 924(c) set forth in Counts Two and Three of this Indictment, the defendant shall forfeit to the
United States pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States Code,
Section 2461(c), any firearms and ammunition involved in the knowing violation of Section 922(g)(1) and
924(c), including, but not limited to: a Rock Island .38 caliber revolver bearing Serial Number RIA2089138.

3. If any of the property described above, as a result of any act or omission by a defendant:
cannot be located upon the exercise of due diligence; has been transferred or sold to, or deposited with, a
third person; has been placed beyond the jurisdiction of the Court; has been substantially diminished in
value; or has been commingled with other property which cannot be subdivided without difficulty, the

United States of America shall be entitled to forfeiture of substitute property, pursuant to 21 U.S.C. § 853(p).

A TRUE BILL:

  

Date: “SYM ACKLY 2, 202 O

 

 

u

Lf . _
MATTHEW D. KRUEGER ~
United States Attorney

 

Case 2:20-cr-00055-JPS_ Filed gs/o3/20 Page 4 of 4 Document 1

 

 
